DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 6/14/2022 is acknowledged.

Claims 55, 59, and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.

Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 25, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “each n is 1”. There is only one n recited in claim 19.
Claim 25 recites “at least one m is 2-20”. There is only one m recited in claim 19.
Claim 30 recites “(two-H at 2’ position)”it is unclear with the use of parentheses whether the  recitation is intended as a limitation or perhaps an example.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 19, 21, 22, 24, 25, 29, 30, 32, 34, 36, 37, 41, 50, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (WO2017079291) in view of Butler et al (WO2017062862).

	Prakash et al have taught a composition comprising an oligonucleotide (compositions comprising modified oligonucleotides; page 2,line 32; page 3, line 8; page 14, lines 1-2), wherein the oligonucleotide comprises at least one modification of a sugar (modified oligonucleotide comprising at least two modified sugar moieties; page 8, lines 12-13), base (modified oligonucleotide comprising modified nucleobases; page 21, lines 4-6) or internucleotidic linkage (modified oligonucleotide comprising at least one modified internucleoside linkage; page 9, lines 20-21), and the base sequence of the oligonucleotide comprises at least 15 contiguous bases of a base sequence that is identical with or complementary to a base sequence of a C9orf72 gene or a transcript thereof (including compounds comprising modified oligonucleotides that are complementary to the hexanucleotide repeat region of a C9orf72 encoding nucleic acid, wherein the complementary region comprises at least 16 contiguous nucleobases complementary to an equal-length portion within the target region of the C9orf72 transcript; page 3, tines 1-2 and lines 34-36).
	Prakash et al has further taught wherein the oligonucleotide reduces level of a repeat expansion containing C9orf72 transcript (method of reducing C9orf72 foci comprising hexanucleotide repeats; page 14, line 7; page 16, lines 16-18) when administered to a system comprising the C9orf72 transcript (contacting (administered) a cell (system), comprising the C9orf72 transcript, with a modified oligonucleotide; page 3, line 8; page 14, lines 7-8; page 17, lines 10-11).
	Prakash et al has further taught wherein the reduction of level of the repeat-expansion-containing C9orf72 transcript as measured by percentage is at least 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2, 2.5, 3, 4, 5, 6, 7, 8, 9, or 10 fold of the reduction of level of the non-repeat-expansion- containing C9orf72 transcript as measured by percentage (modified oligonucleotides targeting the repeat-expansion-containing C9orf72 transcript decreased the percent total cells with C9orf72 foci from approximately 50% to 10%, thereby indicating an approximately 5 fold reduction relative to the percent total cells with C9orf72 foci, which would include both repeat expansion-containing and non-repeat expansion containing C9orf72 transcripts; page 16, lines 16-18; page 50, lines 33-34; Figure 1A).
	Prakash et al have taught wherein the oligonucleotide hybridizes a site in C9orf72 exon 1a (the modified oligonucleotides hybridize to the hexanucleotide repeat region of the C9orf72 transcript, which includes exon 1a and exon 1b; page 2, lines 35-38; page 17, lines 4-7), intron 1, exon 1b (page 2, lines 35-38; page 17, lines 4-7), or exon 2. 
	Prakash et al have further taught wherein the repeat expansion-containing C9orf72 transcript comprises at least 24 GGGGCC repeats (the hexanucleotide repeat of a C9orf72 transcript is repeated at least 24 times; page 16, lines 16-31). 
	Prakash et al have not taught the chiral stereochemistry of the instant invention.
	Butler et al have taught a composition comprising oligonucleotides of a particular oligonucleotide type (oligonucleotide compositions comprising oligonucleotides of a particular oligonucleotide type; paragraphs [0003], [0048}) characterized by: a, a common base sequence (plurality of oligonucleotides with a common base sequence; paragraphs [0030], [0047]); b, a common pattern of backbone linkages (oligonucleotides having a common pattern of backbone linkages; paragraph [0047]); c, a common pattern of backbone chiral centers (oligonucleotides having a common pattern of backbone chiral centers; paragraph [0047]); which composition is
chirally controlled in that it is enriched, relative to a substantially racemic preparation of  oligonucleotides having the same common base sequence, for oligonucleotides of the particular oligonucleotide type (composition is chirally controlled in that it is enriched, relative to a substantially racemic preparation of oligonucleotides having the same base sequence and length, for oligonucleotides of the particular oligonucleotide type; paragraph [0048]); and wherein the oligonucleotide targets a large group of undesired repeats, including C9orf72 (oligonucleotides complementary to a target sequence, such as C9orf72; paragraphs [0030], [00308]). Butler et al does not specifically teach the oligonucleotide targets C9orf72. Prakash et have taught wherein the oligonucleotide targets C9orf72 (compounds comprising modified oligonucleotides that are complementary to the hexanucleotide repeat region of a C9orf72 sense transcript; page 2, lines 32-33; page 3, lines 1-2). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as taught by Butler et al, for the oligonucleotide to target C9orf72, as taught by Prakash et al, as the teaching of Butler et al includes a composition comprising modified oligonucleotides with common base sequences, backbone linkages, and chiral centers, the Prakash et al reference has taught the oligonucleotide targets C9orf72, and this combination would provide a potentially therapeutic oligonucleotide composition specifically targeted against the C9orf7 including the pathogenic hexanucleotide repeats in a C9orf72 transcript, which causes disorders such as amyotrophic lateral sclerosis.
	Butler et al have taught an oligonucleotide of or comprising a wing-core-wing structure (oligonucleotides have a wing-core-wing structure; paragraph [0064)]), or a wing-core structure (oligonucleotides have a wing-core structure; paragraph [0064]), or a core-wing structure (oligonucleotides have a core-wing structure; paragraph (0064]), wherein the core comprises a pattern of backbone chiral centers or linkage phosphorus (a core region comprises a pattern of backbone chiral centers; paragraph [0067]) of: (Np)t[(Op/Rp)n(Sp)m]y, wherein: t is 1-50; n is 1-10; m is 1-50; y is 1-10 (a pattern of backbone chiral centers comprising (Np)t(Rp)n(Sp)m, wherein n is 1-10, tis 1-50, and m is greater than 2, which is intrinsically identical to (Np)t[(Rp)n(Sp)m]y, wherein y is 1; paragraphs [00313], (00315), [00563}); Np is either Rp or Sp (Np is Rp or Sp; paragraph [00563]); Sp indicates the S configuration of a chiral linkage phosphorus of a chiral modified internucleotide linkage (a chiral modified internucleotide linkage of the Sp configuration, which indicates the S configuration of a chiral linkage phosphorus; paragraphs [0009], [00626]); Op indicates an achiral! linkage phosphorus of a natural phosphate linkage; and Rp indicates the R configuration of a chiral linkage phosphorus of a chiral modified internucleotide linkage (a chiral modified internucleotide linkage of the Rp configuration, which indicates the R configuration of a chiral linkage phosphorus; paragraphs [0009], [00626)); y is 1-10 (a pattern of backbone chiral centers comprising (Np)t(Rp)n(Sp)m, wherein n is 1-10, tis 1-50, and m is greater than 2, which is intrinsically identical to (Np)t[(Rp)n(Sp)m]y, wherein y is 1; paragraphs [00313], [00315], [00563]); each wing independently comprises one or more nucleobases (a wing has a length of one or more bases; paragraph [00490]); and wherein the base sequence of the oligonucleotide comprises at least 15 (oligonucleotides have a base sequence comprising at least 15 contiguous bases; paragraph [0054)), 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25 contiguous bases of a base sequence that is identical with or complementary to a large group of base sequence, including that of a C9orf72 gene or a transcript thereof (oligonucleotides complementary to a target sequence, such as C9orf72; paragraphs [0030], [00308]). Butler et al do not specifically disclose an oligonucleotide containing a base sequence that is identical with or complementary to a base sequence of a C9orf72 gene or a transcript thereof. Prakash discloses an oligonucleotide containing a base sequence that is complementary to a base sequence of a C9orf72 transcript (compounds comprising modified oligonucleotides that are complementary to the hexanucleotide repeat region of a C9orf72 sense transcript; page 2, lines 32-33; page 3, lines 1-2). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the oligonucleotide, as previously disclosed by Butler et al, for the integration of an oligonucleotide containing a base sequence that is complementary to a base sequence of a C9orf72 transcript, as taught by Prakash et al, as the Teachings of Butler et al includes a modified chirally controlled oligonucleotide, the Prakash et al has taught an oligonucleotide containing a base sequence that is complementary to a base sequence of a C9orf72 transcript, and this combination would  provide a potentially therapeutic and chirally controlled oligonucleotide specifically targeted against the pathogenic hexanucleotide repeats in a C9orf72 transcript, which causes disorders such as amyotrophic lateral sclerosis.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the applications was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635